Case 3:18-cv-00097-GEC Document 27-4 Filed 10/31/19 Page1lof4 Pageid#: 180

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

 

MICHAEL DONALDSON,
Plaintiff,
Vv. Case No.: 3:18CV00097

TRAE FUELS, LLC., et al.

Defendants.

el i i i i i i i a a a ate

 

DECLARATION OF CHRIS LAROCCO
I, Chris LaRocco, am over the age of 18 and make this declaration on
personal knowledge.

1. Iam a corporate strategist at EnviroTech Services, Inc. and held that
position during the entire time that Michael Donaldson was controller of Trae
Fuels — October 2013 to August 2014.

2. In my role as strategist, I exercised oversight over Mr. Donaldson in the area
financial operations. I had regular interactions with Mr. Donaldson
throughout his employment.

3. I first became aware that Michael Donaldson was having difficulty meeting
our expectations for him as controller of Trae Fuels in the early Spring of
2014 (February or March). His financial reports were frequently inaccurate

and missing important data.

Page | of 4
Case 3:18-cv-00097-GEC Document 27-4 Filed 10/31/19 Page 2of4 Pageid#: 181

4. On June 4, 2014 Beth Aleman (EnviroTech HR Manager), John Frink (Trae

5.

Fuels General Manager) and I met with Michael Donaldson for an employee
review and evaluation. Beth Aleman wrote up an “Employee Counseling
Notice” which is attached as Exhibit 3. The notice accurately summarizes
what we talked about at the meeting. I specifically told Michael that he
needed to communicate better with John Frink, and that he needed to make
decisions faster, know the inventory at all times, and know how the inventory
correlates with the financials. He was not performing well in these areas.
During the June 4 meeting we put Michael on a two-week “probation” period.
I gave Michael a “scorecard” of critical financial information so that he would
know exactly what was expected of him. I emailed Beth Aleman and Kevin
Whyrick on June 9, 2014 to let them know I had given Michael the scorecard.
Exhibit 11.

During my visit to the Trae Fuels plant during the first week of June 2014, I
made a comprehensive review of the plant operations. On June 5, 2014, I
emailed a summary of my observations to Kevin Whyrick and others on the
executive team at EnviroTech. Exhibit 12. In my summary I| wrote that it
was my belief that Michael Donaldson was “over analytical” and that he
“lacks the ability to translate Trae’s finances into actionable plans
(predictive). He is also lacking in the confidence to voice his concerns to John
in a way that protects them from missing profitability expectations and cash

management objectives (financial analysis).”

Page 2 of 4
Case 3:18-cv-00097-GEC Document 27-4 Filed 10/31/19 Page 3of4 Pageid#: 182

7. On June 20, 2014, I again visited the Trae Fuels plant. During my visit
Michael told me he was upset about the June 4 employee counseling session
and by the fact that he had been placed on probation. I emailed this
information to Kevin Whyrick and Beth Aleman. Exhibit 13.

8. I was able to review Michael Donaldson’s work in the two-week period after
the June 4, 2014 meeting. I found that he did not make any significant
improvements in the quality of his work. On June 26, 2014, I wrote a memo
to the file recording my observations about his work for the period June 4 to
June 20. Exhibit 4. Of particular concern to me was his cash flow analysis
on June 9. As I wrote in my memo, “the work product was substandard and
unpresentable to the ownership.”

9. I became aware in May 2014 that Michael was undergoing treatment for
cancer that needed to take some Fridays off the chemotherapy. John Frink,
the GM of Trae Fuels, and the management team at EnviroTech told Michael
this was fine.

10. Michael never told me that he had any symptoms or side effects related to his
health that affected his ability to work.

11. While I was counseling and evaluations Michael’s work performance I based
my comments on his work performance only. His health condition played no

role in my evaluation of his work; it just wasn’t relevant to me.

Page 3 of 4
Case 3:18-cv-00097-GEC Document 27-4 Filed 10/31/19 Page 4of4 Pageid#: 183

12. Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury that

the foregoing is true and correct.

. a ¢ ee
Date: (0-24 “2019 Ct
Chris LaRocco

 

 

 

Page 4 of 4

 
